   Case 2:20-cv-00162-JNP Document 19 Filed 04/30/21 PageID.44 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH

 MICHAEL BACON,

                        Plaintiff,                    ORDER ADOPTING REPORT AND
                                                          RECOMMENDATION
         v.

 SALT LAKE CITY POLICE
 DEPARTMENT, et al.,                                      Case No. 2:20-cv-00162-JNP-CMR

                        Defendants.                       Judge Jill N. Parrish


       Magistrate Judge Romero issued a Report and Recommendation that plaintiff Michael

Bacon’s action be dismissed without prejudice for failure to prosecute. Judge Romero notified

Bacon that a failure to file a timely objection to her recommendation could waive any objections

to it. No objection was filed within the allotted time.

       Because no party objected to the Report and Recommendation, any argument that it was in

error has been waived. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th

Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule and ADOPTS IN FULL the

Report and Recommendation.

       Accordingly, the court ORDERS as follows:

       1. The Report and Recommendation, ECF No. 18, is ADOPTED IN FULL.

       2. The court dismisses the plaintiff’s action without prejudice for failure to prosecute.
Case 2:20-cv-00162-JNP Document 19 Filed 04/30/21 PageID.45 Page 2 of 2




   SO ORDERED April 29, 2021.

                                BY THE COURT:



                                ______________________________________
                                JILL N. PARRISH
                                United States District Judge




                                     2
